DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               E.D. and P.D.,
                                Appellants,

                                     v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                               No. 4D18-3672

                           [January 9, 2020]

   Appeal from the State of Florida, Department of Children and Families;
L.T. Case No. 18-031CF.

   E.H.D. and P.A.D., Tamarac, pro se.

  Edmund M. Haskins, Assistant Regional Legal Counsel, Department of
Children and Families, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.